internal_revenue_service department of the treasury number release date index no washington dc person to contact telephone number refer reply to cc ita - plr-101681-02 plr-112282-02 date date in re legend x m y z a dear this letter responds to your letters of date and date and to subsequent correspondence and submissions in these submissions you requested rulings under various sections of the internal_revenue_code regarding the proper federal_income_tax treatment including any reporting and or withholding obligations of certain transactions between x m and y x's employee as described more fully below the information submitted indicates that x the grantor is a large multinational corporation organized and operating under the laws of the state of a x is engaged in business activities worldwide y and z are a married couple who file a joint_return of tax for federal_income_tax purposes y is an employee of x and works outside the united_states the children of y and z are eligible applicants and potential recipients of grants to be awarded under the scholarship program described below m is a domestic organization recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and is a public charity described in sec_509 and sec_170 the principal activity of m is to promote international schools that provide an american-style education through programs of grant making as well as through providing consultative and management services under the transaction proposed m will conduct a program funded by x for the awarding of scholarship grants to children of expatriate employees of x attending educational institutions that are both described in sec_170 and located outside the united_states m will award such scholarship grants to the children of x employees in substantial compliance with the guidelines set forth in revproc_76_47 1976_2_cb_670 including satisfying the percentage tests of section dollar_figure of that revenue_procedure the federal_income_tax treatment of scholarships and fellowship grants is addressed in sec_117 sec_117 provides that gross_income does not include any amount received as a qualified_scholarship or fellowship_grant by an individual who is a candidate_for_a_degree at an educational_organization described in sec_170 under sec_1_170a-9 of the income_tax regulations the term educational_organization includes primary secondary preparatory and high schools however excludible grants are generally limited to relatively disinterested ‘no-strings’ educational grants with no requirement of any substantial quid pro quo from the recipient 394_us_741 generally amounts paid to or for the benefit of employees are presumptively compensatory in nature and absent a statutory exclusion ordinarily includible in gross_income as wages thus if grants are made available to or for the benefit of employees on a preferential basis the employer- employee relationship immediately suggests that the grants are compensatory these suggestions are not dispelled simply because the grantor is an independent third party such as a private_foundation or public charity whether a particular amount is received as a scholarship or fellowship_grant is an inherently factual question to be resolved from the circumstances of each case although a scholarship need not be formally designated as such the mere designation of a payment as a scholarship or fellowship_grant will not govern tax treatment thus for example the exclusion has no application to amounts designated as scholarships that in fact constitute taxable payments distributions or wages if educational grants are awarded in an employment context they must generally be shown to fall outside the pattern of employment before scholarship treatment or wage exclusion is permitted revproc_76_47 provides guidelines for determining whether grants made by private_foundations under employer-related scholarship programs to employees and or children of employees will be treated as scholarships or fellowship grants subject_to the provisions of sec_117 the guidelines are directed at determining whether a particular program’s grants could fail to be sec_117 scholarship or fellowship grants because for example the purpose of the program is to provide extra compensation an employment incentive or an employee fringe benefit for the employees generally or for a particular class of employees the described scholarship program to be funded by x and conducted by m is an employer-related program within the contemplation of revproc_76_47 because it gives children of employees of a particular employer x a preference or priority over others in being selected as grantees of some or all of the organization's grants the guidelines set forth in revproc_76_47 are specifically applicable to private_foundations and do not directly apply in this situation however the guidelines are relevant in this situation because their purpose is to determine whether grants awarded under programs that treat some or all of the employees or children of employees of a particular employer or employers as a group from which some or all of a grantor’s awards will be selected or give a preference to such individuals fall outside the pattern of employment the revenue_procedure states that in order to fall outside the pattern of employment the availability of grants to employees or their children must be controlled and limited by substantial nonemployment related factors to such an extent that the preferential treatment derived from employment does not continue to be of any significance beyond an initial qualifier further such qualification must not lead to any significant probability that employment will make grants available for a qualified_employee or his or her children interested in applying for one the revenue_procedure establishes seven conditions all of which must be met as well as a number of percentage tests at least one of which must be met for making such a determination in the absence of satisfying a specific percentage_test a facts and circumstances determination will be substituted however the facts and circumstances are considered in the context of the probability that a grant will be available to any eligible applicant x has represented that its awards program to be conducted by m will be operated in substantial conformity with the guidelines and percentage limitations of revproc_76_47 y and z have represented that the school their children are attending encompasses pre-kindergarten through high school based on the facts presented and the representations made we conclude that grants awarded under these procedures fall outside the pattern of employment and are not compensatory in nature grants awarded under these procedures constitute scholarship or fellowship grants within the meaning of sec_117 the scholarships thus are excludible from the gross_income of the recipients to the extent of the recipients' qualified_tuition_and_related_expenses the scholarships are also excludible from the gross_income of y the employee by reason of whose employment the scholarship recipient was eligible for consideration for an award and of z y's spouse to the extent amounts are received in excess of the student’s qualified_tuition_and_related_expenses such amounts are includible in the student’s or parents' gross_income but not as compensation or wages x or m may wish to advise employees whose children participate in the described scholarship program that the amount of scholarship receipts that exceeds their qualified_tuition_and_related_expenses is generally includible in gross_income for federal_income_tax purposes we rule further that neither the amounts awarded by x to m to fund the described scholarship program nor amounts awarded to recipients under the described program constitute wages for purposes of sec_3401 additionally such amounts are not subject_to sec_3402 relating to withholding for income taxes at source sec_3102 relating to withholding under the federal_insurance_contribution_act fica or sec_3301 relating to the federal_unemployment_tax_act futa neither x nor m is required to file forms w-2 or any returns of information under sec_6041 with respect to such grants caveats a copy of this letter must be attached to any income_tax return to which it is relevant enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes
